Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0000989
                                                       14-AUG-2014
                                                       12:33 PM



                          SCPW-14-0000989

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    LIVIA SCOTTO, Petitioner,

                                vs.

              STATE OF HAWAI#I ET. AL., Respondents.


                        ORIGINAL PROCEEDING

         ORDER DISMISSING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of the documents filed by Petitioner

Livia Scotto, on July 22, 2014, which was filed as a petition for

a writ of mandamus, and the record, it appears that Petitioner is

seeking identical relief challenging the eviction in an appeal to

the first circuit court that will be filed pursuant to the order

issued in SCPW-14-0000973, and the issues raised in the instant

petition are raised in the appeal.    Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.
          IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is dismissed.

          DATED:   Honolulu, Hawai#i, August 14, 2014.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson